Condemnation proceeding, instituted 6 December, 1929, to acquire lands within the right of way of the Intra-Coastal Waterway. The amount in dispute is about 12.34 acres, an oyster garden, located on Chadwick's Bay in Onslow County.
The case was tried upon the following issues:
"1. Are the defendants the owners in fee simple of the lands described in the petition? Answer: Yes.
"2. What was the market value of said lands at the time of the institution of this proceeding, to wit, December, 1929? Answer: $75.00 per acre. With interest."
Judgment on the verdict, from which the plaintiff appeals, assigning errors.
The record supports the verdict, and while some of the exceptions are not altogether free from difficulty, on the whole, a careful consideration of them, viewed in the light of the evidence and the charge, leaves us with the impression that they should be resolved in favor of the validity of the trial.
No error.